Per Curiam.
We think the collision in this case is to be attributed solely to the fault of the tug. The ferry-boat was excusable in not discovering the tug before she did, and when she did discover her it was too late to reverse without danger of injury to the tug, more by doing so than by proceeding with her engines stopped. As soon as she did discover the tug, she gave proper signals to indicate her approach, and immediately followed them with danger signals. If those in charge of the tug had been reasonably vigilant they would have observed the ferryboat, even before she gave the signals; and there was sufficient time after the signals were given for the tug to go ahead and avoid the ferryboat, if an order to do so had been promptly given and obeyed. We accept the version of the occurrence substantially as it is given by the witnesses Denoyelles and Little. We agree with the learned district judge that the tug had no right unnecessarily to maneuver at the entrance of the slip of the ferry-boat so as to obstruct the ferry-boat while making her slip, and that the pilot of the ferry-boat was justified in assuming that the tug would go ahead as soon as it was apparent that otherwise a. collision would probably ensue.
The decree is affirmed, with interest and the costs of the appeal.